DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 14, 16-19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ichiro et al. (JP 2008-120789), made of record by Applicant.
Examiner’s note: A machine translation has been provided for the JP document and is used in the following rejection.
Regarding Claims 1-6 and 16-19, Ichiro teaches a foodstuff (Paragraph 41 of machine translation), comprising a suppressor or bacteriostatic agent of Helicobacter pylori comprising 1-50% by weight or more of a cello-oligosaccharide such as cellobiose, which is understood to have a degree of polymerization from 2 to 6, and having a glucose content of 30% by weight or less, where glucose is a monosaccharide, and a xylo-oligosaccharide such as xylobiose, xylotriose, etc. in an amount of 30% by weight or more, and is disclosed as having a degree of polymerization of more than 7 (Paragraph 11 of machine translation). Ichiro teaches the foodstuff comprises cello-oligosaccharides and xylo-oligosaccharides, which are deemed the second phase, and also comprises one or more components selected from a food material, a pharmaceutical active ingredient, a useful bacterium such as a lactic acid bacteria and an additive, and teaches methods of preparation in which the oligosaccharides and the other disclosed components are provided and then all mixed or dispersed together (Paragraphs 41, 62 and 63 of machine translation). The disclosed components are deemed the first phase comprising one or more ingredients, where at least one of the ingredients is a sweetener, as Ichiro teaches the other components can include the following: oils and fats, sweeteners such as monosaccharides and disaccharides, high intensity sweeteners, surfactants, thickening agents, gelling agents including cellulose and pectin, which are polysaccharides (Paragraphs 11, 46, 50-61, of machine translation). In light of the above teaching of mixing/adding/dispersing the cello- and xylo-oligosaccharides with the other components to form the food, Ichiro teaches where the second phase is non-uniformly dispersed in the first phase, as claimed. It is also submitted that once the two phases are dispersed or mixed together, it would not be possible to distinguish which components are within which phase. Therefore, Ichiro is also seen to teach the claim limitations of the second phase further comprising a monosaccharide, disaccharide or both, and a high intensity sweetener.
Regarding Claims 4, 5 and 19, and the ratios between the cello-oligosaccharides and xylo-oligosaccharides in the second phase, Ichiro teaches that the bacteriostatic agent comprises cello-oligosaccharides in an amount of 1-50% by weight and xylo-oligosaccharides in an amount of 30% by weight or more (Paragraph 11 of machine translation), therefore reading on a 50:50 weight ratio of the two oligosaccharides.
Regarding Claims 7, 10, Ichiro teaches the foodstuff can be a variety of foods including yogurt, gels, pudding, biscuits, cookies, confectionery, including fat processed products such as ice cream, ice milk, condensed milk, butter, yogurt, cheese, etc. (Paragraph 73 of machine translation). Therefore, Ichiro teaches the foodstuff is a baked good or a dessert composition.
Regarding Claim 14, Ichiro teaches the cello-oligosaccharide and xylo-oligosaccharide are present in the foodstuff in an amount in the range of 0.1% or more and 99.9% by weight or less (Paragraph 45 of machine translation), therefore meeting the claimed amount of at  1% by weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ichiro et al. (JP 2008-120789), made of record by Applicant.
 Regarding Claims 8-12, Ichiro is taken as cited above in the rejection of Claims 1-6 above and is deemed to teach the two phases as set forth above in the rejection of Claim 1. Ichiro teaches the foodstuff comprises oligosaccharides and xylo-oligosaccharides, which are deemed the second phase, and also comprises one or more components selected from a food material, a pharmaceutical active ingredient, a useful bacterium such as a lactic acid bacteria and an additive, and teaches methods of preparation in which the oligosaccharides and the other disclosed components are provided and then all mixed or dispersed together (Paragraphs 41, 62 and 63 of machine translation). The disclosed components are deemed the first phase comprising one or more ingredients, where at least one of the ingredients is a sweetener, as Ichiro teaches the other components can include the following: oils and fats, sweeteners such as monosaccharides and disaccharides, high intensity sweeteners, surfactants, thickening agents, gelling agents including cellulose and pectin, which are polysaccharides (Paragraphs 11, 46, 50-61, of machine translation). Ichiro teaches the foodstuff can be a variety of foods including yogurt, gels, pudding, biscuits, cookies, confectionery, including fat processed products such as ice cream, ice milk, condensed milk, butter, yogurt, cheese, etc. (Paragraph 73 of machine translation). Therefore, in light of the above teachings, it would have been obvious for the foodstuff to have comprised a bakery composition such as those disclosed and a fat-based composition in light of the fat-processed products taught by Ichiro and the fact that fats and oils can be added to the compositions. Regarding the claim limitations of wherein the average density of the first phase is less than an average density of the second phase, it is submitted that the density of the given phase would depend on what components were included in the phase in order to form a particular foodstuff. Therefore, given the breadth of possibilities for the two phases in terms of what components taught by Ichiro can be included, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have optimized the density of the two phases, depending on the type of foodstuff desired to be produced. It is also noted that where the two phases were dispersed together and then baked, it may not be possible to ascertain the individual phases anymore and their individual densities would not be readily apparent. 

Claims 13, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ichiro et al. (JP 2008-120789) in view of Mitsuyo (JP 2009-089626), both made of record by Applicant.
Examiners Note: A machine translation for the JP 2009 reference is being used in the following rejection.
Regarding Claim 13, Ichiro is relied upon as above in the rejection of Claim 1. Ichiro teaches various colorants which can be included in the food (Paragraph 55 of machine translation), but does not specifically teach where the second phase comprises by-products of a browning reaction.
Mitsuyo teaches of functional and health food products which can include cello-oligosaccharide and xylo-oligosaccharide in various fermented foods including yogurt (Paragraphs 16-18 and 27 of machine translation), and teaches colorants such as caramel which can be included (Paragraph 36 of machine translation). Caramel is understood from Applicant’s specification to be a byproduct of a browning or Maillard reaction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used known colorants such as caramel in functional foods such as yogurt which comprise cello-oligosaccharide and xylo-oligosaccharides.
Regarding Claims 15 and 20, Ichiro teaches additional components which can be included in the food, where the food can include yogurt and yogurt beverages, and teach additional components can include water soluble polysaccharides and gelling agents such as pectin (Paragraph 50 of machine translation), but do not specifically teach an amount or less than 15% by weight as claimed.
Mitsuyo teaches of yogurt preparations made with the oligosaccharides, referred to as “hard yogurt A” (Paragraph 61 of machine translation) and teaches preparing a yogurt beverage using the hard yogurt A and including 0.2% by weight of pectin (Paragraph 68 of machine translation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a yogurt beverage taught by Ichiro to have had an amount of polysaccharides as claimed in light of the teachings of Mitsuyo. One of ordinary skill in the art would have looked to prior art carrying out similar processes using similar components for amounts of conventional gelling agents to use.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        9/28/2022